Citation Nr: 1706795	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  08-14 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for chondromalacia of the right knee (right knee disability). 

2.  Entitlement to a disability rating in excess of 10 percent for chondromalacia of the left knee (left knee disability). 

3.  Entitlement to a disability rating in excess of 20 percent for degenerative arthritis of the lumbar spine with facet arthropathy and spinal stenosis suspected (back disability). 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to December 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Houston, Texas.  Jurisdiction was subsequently transferred to the RO located in Waco, Texas, and then to the RO located in Seattle, Washington.  This matter was last before the Board in September 2015, whereupon it was remanded to the RO for further development of the record.  Following the issuance of an August 2016 supplemental statement of the case in which the RO continued the denial of each issue on appeal, the case was returned to the Board for its adjudication.  

In October 2010, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO in Waco, Texas.  A transcript of the proceeding has been associated with the claims file.  


FINDINGS OF FACT

1.  During the entire period on appeal, the Veteran's right knee chondromalacia
was manifested by pain, fatigue, and incoordination, forward flexion limited to, at worst, 100 degrees, and no limitation of extension without frequent episodes of locking and effusion into the joint.
2.  During the entire period on appeal, the Veteran's left knee chondromalacia was manifested by pain, fatigue, and incoordination, forward flexion limited to, at worst, 95 degrees, and no limitation of extension without frequent episodes of locking and effusion into the joint.

3.  During the entire period on appeal, the Veteran's service-connected low back condition was manifested by symptoms of pain and stiffness with severity that equated to forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, no intervertebral disc syndrome, and no ankylosis. 

4.  For the period from January 23, 2012 to August 4, 2016, there has been objective evidence of bilateral lower extremity radiculopathy manifested by no more than mild, incomplete paralysis of the sciatic nerve; evidence from August 4, 2016, however, showed no lower extremity findings whatsoever.   

5.  During the entire period on appeal, the Veteran was not precluded due to the impact of his service-connected disabilities from securing and maintaining substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right knee chondromalacia have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.14, 4.40, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2016).

2.  The criteria for a rating in excess of 10 percent for left knee chondromalacia have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.14, 4.40, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2016).

3.  The criteria for a rating in excess of 20 percent for degenerative arthritis of the lumbar spine with facet arthropathy and spinal stenosis suspected have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2016).

4.  For the period from January 23, 2012 to August 4, 2016, the criteria for a separate 10 percent rating, and no higher, have been met for mild right lower extremity radiculopathy associated with the service-connected degenerative arthritis of the lumbar spine; as of June 29, 2016, a zero percent rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

5.  For the period from January 23, 2012 to August 4, 2016, the criteria for a separate 10 percent rating, and no higher, have been met for mild left lower extremity radiculopathy associated with the service-connected degenerative arthritis of the lumbar spine; as of June 29, 2016, a zero percent rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

6.  The criteria for entitlement to TDIU have not been met.  38 C.F.R. § 4.16(b) (2016); Bowling v. Principi, 15 Vet. App. 1, 10 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  Furthermore, as part of the notice, VA must indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will obtain.  In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Pursuant to its obligations under the VCAA, VA is required to provide notice to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The RO provided the Veteran with a pre-adjudication VCAA notice via letter dated in August 2005 regarding the Veteran's claim of entitlement to an increased rating of his low back disability and his bilateral knee disabilities.  As for the TDIU claim, initially incorporated into the appeal by the Board via Rice v. Shinseki, 22 Vet. App. 447 (2009), the RO provided the Veteran with VCAA compliant notice in April 2014. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  The Board has obtained copies of the Veteran's post-service VA and private treatment records.  He was afforded thorough VA examinations in January 2008, October 2009, May 2010, January 2012, and August 2016.  The Veteran has also submitted personal statements and was afforded an opportunity to testify at a videoconference hearing before the Board in October 2010.  He has not identified any additionally available evidence for consideration

Under Bryant v. Shinseki, 23 Vet. App. 488 (2010), 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in October 2010, the Veteran was assisted by a representative from a veterans service organization.  That representative pursued a line of questioning directed to elicit the Veteran's contentions regarding his claims.  The representative and the undersigned asked questions regarding the Veteran's history of symptoms of his various asserted disabilities and why he believed these disabilities were related to service.  The VLJ informed the Veteran that he had an opportunity to submit additional evidence in support of his claim.  There was no pertinent evidence identified by the Veteran or his representative that might have been overlooked or may have substantiated the claim.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Pursuant to the September 2015 Board remand, the RO was directed to first contact the Veteran and request that he identify any additional evidence in support of his claim, and then obtain any identified evidence.  Thereafter, the RO was to schedule the Veteran for appropriate VA examinations to evaluate the nature and severity of the Veteran's low back disability and bilateral knee disabilities.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 14 (1999).

After receiving the case from the Board, the RO attempted to notify the Veteran of his right to submit additional evidence in support of his claim.  After the initial March 2016 notification was returned to the RO as undeliverable, the RO obtained the Veteran's new address, and then sent him the notification.  During this time the RO also obtained updated treatment records from the Austin and Portland VA medical centers through to August 2016.  Thereafter, the RO scheduled the Veteran for VA examinations to evaluate the severity of the knee and back conditions in August 2016.  As the RO properly notified the Veteran of his right to submit additional evidence, obtained updated treatment records, and scheduled him for the appropriate VA examinations, the Board finds that the RO substantially complied with its remand directives.  Stegall, 11 Vet. App. at 268. 

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Veteran's claims, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claim, the Board concludes that no further assistance is required to be provided to the Veteran in developing the facts pertinent to his claim in order to comply with the duty to assist.  




Laws and Regulations Relevant to Increased Rating Claims

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2. 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2016).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Factors of joint disability include increased or limited motion, weakened movement, excess fatigability, incoordination, and painful movement, including during flare-ups and after repeated use.  DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995); 38 C.F.R. 
§ 4.45.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40. 

Additionally, "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Pain in a particular joint may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Id.; 38 C.F.R. § 4.40.  Under 38 C.F.R. § 4.59, painful joints are entitled to at least the minimum compensable rating for the joint.

Bilateral Knee Chondromalacia

Service connection is in effect for bilateral knee chondromalacia, and a 10 percent evaluation has been assigned for each knee.  38 C.F.R. § 4.71a, Diagnostic Code 5210-5260.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2016).  The hyphenated diagnostic code in this case indicates that the symptomatology of the chondromalacia is reflected by arthritis due to trauma pursuant to Diagnostic Code 5010, while limitation of flexion of each leg, under Diagnostic Code 5260, is a residual condition.

In considering the applicability of other diagnostic codes, the Board finds that Diagnostic Codes 5256 (ankylosis of the knee), 5257 (recurrent subluxation or lateral instability), 5258 (dislocation of semilunar cartilage), 5259 (symptomatic removal of semilunar cartilage), 5262 (tibia and fibula impairment), and 5263 (genu recurvatum) are not applicable in this instance, as the medical evidence does not show that the Veteran has any of those conditions.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5259, 5263 (2016).

Under Diagnostic Code 5010, arthritis due to trauma is rated as degenerative arthritis under Diagnostic Code 5003.  This diagnostic provides for a rating of 10 percent for each major joint or group of minor joints affected by noncompensable limitation of motion.  An increased rating of 20 percent is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5260, limitation of flexion of the leg, a noncompensable rating is assigned when flexion is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Under Diagnostic Code 5261, limitation of extension of the leg, a noncompensable rating is assigned when extension is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71a (2016).  For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2016).  The Board notes that separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same knee joint.  See VAOPGCPREC 9-2004.  

The Veteran was afforded a VA examination in January 2008 to evaluate the severity of his bilateral knee chondromalacia.  He reported that he could only walk for 15 minutes, sit for 5 minutes, or stand for 5 minutes before he experienced pain, and that his only continuous treatment was wearing a knee brace on both knees to help alleviate the pain.  He did not endorse additional functional limitation of the knees during flare-ups other than more pain.  He denied any episodes of dislocation, recurrent subluxation, inflammatory arthritis.  Symptoms included pain, weakness, stiffness, and swelling.  Range of motion testing for the right knee showed flexion of 0 to 130 degrees and no limitation of extension.  Range of motion testing for the left knee showed flexion of 0 to 115 degrees and no limitation of extension.  There was no additional degree of limitation of either knee on repeated testing.  Stability testing for both knees was normal.  The examiner found no evidence of additional functional loss stemming from pain, fatigue, weakness or incoordination, and opined that subjective pain appeared to have the greatest functional impact. 

The Veteran was afforded a new VA examination in October 2009 to again evaluate the severity of his bilateral knee chondromalacia.  He reported symptoms of pain, weakness, stiffness, deformity, instability, locking, lack of endurance, effusion, and dislocation.  At the time he stated that his left knee was worse than his right.  He denied experiencing flare-ups, and stated that the pain was constant.  He was limited to standing for 15 minutes and walking one quarter mile before he had to take a break to alleviate pain.  The examiner did not note any evidence of ankylosis, instability or inflammatory arthritis.  Range of motion testing for the right knee showed flexion of 0 to 140 degrees and no limitation of extension.  Range of motion testing for the left knee showed flexion of 0 to 130 degrees and no limitation of extension.  The examiner did find evidence of a slightly increased functional loss stemming from pain, fatigue, weakness, lack of endurance, and incoordination, but this loss did not impact range of motion significantly.  

The Veteran was afforded yet another VA examination in May 2010 to again evaluate the severity of the bilateral knee chondromalacia.  He reported increased pain as well as welling at the medial aspects and recurrent giving out of both knees.  He did not report any flare-ups and stated that his symptoms are constant.  The examiner stated that the physical examination was difficult as the Veteran reacted in pain whenever the examiner tried to work with his legs.  The examiner did not note any evidence of ankylosis, instability or inflammatory arthritis.  No range of motion testing was performed as the Veteran was unable to raise his leg. Again, the examiner found evidence of a slightly increased functional loss stemming from pain, fatigue, weakness, lack of endurance, and incoordination, but this loss did not impact range of motion significantly.  

During the October 2010 hearing, the Veteran reported that he wrapped his knees with an ace bandage and applied Icy Hot to his legs prior to going to work every day.  According to him he could not lift his right leg without experiencing severe pain.  He stated that he experienced pain throughout both of his legs centered around his knees.  Furthermore, he reported that he regularly fell after one or both of knees gave out.  He also reported swelling in both knees. 

The Veteran had another VA examination in January 2012.  He stated that he could only stand and/or walk for 20 minutes before needing to rest to alleviate pain in his knees.  He reported experienced only one flare-up in his right knee in the past year that required him to miss a day of work.  Range of motion testing for the right knee showed flexion of 0 to 100 degrees and no limitation of extension.  Range of motion testing for the left knee showed flexion of 0 to 95 degrees and no limitation of extension.  There was no loss of range of motion or function after repeated use testing.  The examiner noted pain throughout the leg upon palpation, but no instability or subluxation.  The examiner did not find that the bilateral knee chondromalacia had any functional impact on the Veteran's ability to work. 

Pursuant to the Board's most recent remand directives, the Veteran was afforded a VA examination in August 2016 to once more evaluate the severity of his bilateral knee chondromalacia.  A review of the claims file showed that the Veteran had surgical debridement with arthroscopy of the right knee in April 2016.  He reported swollen puffy knees as well as catching and popping of both knees.  He endorsed flare-ups in the form of increased pain and decreased motion following standing or walking.  Range of motion testing for the right knee showed flexion of 0 to 100 degrees, no limitation of extension, pain on weight bearing, and localized tenderness on palpation of the knee as well as evidence of crepitus.  Range of motion testing for the left knee showed flexion of 0 to 125 degrees, no limitation of extension, pain on weight bearing, and localized tenderness on palpation of the knee as well as evidence of crepitus.  There was no additional functional loss after repetitive use testing.  No ankylosis, instability or effusion was noted.  The examiner did report a meniscal tear of the right knee that was apparently repaired via the aforementioned April 2016 meniscectomy, with residuals of joint line pain and a scar one centimeter long by one quarter centimeter wide.  In summation, the examiner opined that the bilateral knee chondromalacia prohibited the Veteran from lifting or squatting at work. 

A review of the Veteran's post-service VA treatment records dating from January 2005 to August 2016 show that the Veteran has been receiving continuing treatment for his symptoms of bilateral knee chondromalacia during this time period.  Most recently, as reported by the August 2016 VA examiner, the Veteran had a right meniscectomy in April 2016 following reports of increasingly severe pain in his right knee.  A January 2016 MRI showed degeneration of the medial meniscus, chondral defect of the medial femoral condyle, and large joint effusion and a large loose body in the medial patellar recess.  Post-surgery records indicate that the Veteran was recovering adequately up to August 2016. 

Upon consideration of the evidence, the Board finds that the disability picture for the Veteran's bilateral knee chondromalacia does not warrant a disability rating in excess of 10 percent for either knee.  A review of range of motion testing performed during all of the VA examinations afforded to the Veteran during the pendency of the appeal shows that flexion of the right knee was never worse than 100 degrees and flexion of the left knee was never worse than 95 degrees.  At no time was the extension abnormal, even after repetitive use testing.  These measures do not warrant a higher rating, nor are separate ratings warranted for compensable extension and flexion of the knees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  For the disability picture of the bilateral knee disability to warrant a 20 percent rating for either knee under Diagnostic Code 5010, there would have to be X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, which has not been shown.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

The Board acknowledges the Veteran's reporting of pain and symptoms of locking, stiffness, fatigue, weakness, lack of endurance, and incoordination; however, the evidence of record does not demonstrate that these symptoms result in additional loss of function that would result in a rating in excess of 10 percent.  The Board notes that the Veteran is not entitled to a 10 percent rating for either knee on the basis of limitation of flexion or extension alone; the 10 percent ratings were assigned on the basis of functional loss represented by the Veteran's symptoms of pain, fatigue, and incoordination.  DeLuca, 8 Vet. App. at 202.  On the January 2008, January 2012, and August 2016 examinations, the only symptom that was noted to contribute to functional loss was pain.  As for the October 2009 and May 2010 examinations, the examiners found evidence of a slightly increased functional loss stemming from pain, fatigue, weakness, lack of endurance, and incoordination, but determined that this loss did not impact range of motion significantly.  The 10 percent rating that has been assigned for both knees already encompasses the functional loss detailed by the VA examiners during the pendency of the appeal. 
Accordingly, the Board does not find that a disability rating in excess of 10 percent is warranted for either knee on the basis of additional functional loss.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2016); DeLuca, 8 Vet. App. at 202.

In summation, the preponderance of the evidence is against a higher rating during the entire pendency of the appeal.  Although the VA examinations did show abnormal flexion, the reduced range of motion was not severe enough to warrant a rating in excess of 10 percent.  Furthermore, other symptomatology such as ankylosis, tibia or fibula impairment, genu recurvatum, recurrent subluxation or lateral instability has not been shown.  Therefore, a higher rating is not warranted for either knee.  
Lumbar Spine Disability

Service connection was granted in January 2005 for degenerative arthritis of the lumbar spine with facet arthropathy and spinal stenosis suspected and was assigned a 20 percent disability rating.  The present appeal arises from a July 2005 claim of entitlement to a rating in excess of 20 percent. 

Spinal conditions are evaluated under either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. §§ 4.25, 4.71a, Diagnostic Codes, 5242, 5243 (2015).  The General Rating Formula provides for a 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V.

According to the Formula for Rating IVDS, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months; a 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating IVDS.  An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  If IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).

The Veteran was afforded a VA examination in January 2008 to evaluate the severity of his low back disability.  He reported that he could only walk 15 minutes, sit for five minutes, or stand for five minutes before his knees and back hurt him.  He also reported experiencing sciatica down his right leg after sitting for a long time.  He did not endorse experiencing any additional limitation of motion or functional impairment during a flare-up of the back other than more pain.  Range of motion testing revealed the following: forward flexion of 0 to 70 degrees, extension of 0 to 15 degrees, left and right lateral flexion of 0 to 20 degrees, and left and right lateral rotation of 0 to 30 degrees.  There was no additional loss of range of motion following repetitive use.  No ankylosis was noted, and there was no muscle atrophy or spasms on physical examination.  A sensory examination revealed no deficiencies.  No IVDS was noted.  

The Veteran was afforded a new VA examination in October 2009 to evaluate the severity of his low back disability.  He reported chronic daily pain in the lower back that would radiate up to the shoulders/neck and down both legs.  He also stated that the pain was worse when lifting, standing, walking, squatting, or bending.  According to the Veteran, he had two or three incapacitating episodes in the past year that each required one to three days of bed rest, which he equated to flare-ups.  He endorsed symptoms of urinary frequency and some incontinence, but the examiner could not confirm whether these symptoms were attributable to the low back condition.  Range of motion testing revealed the following: forward flexion of 0 to 62 degrees, extension of 0 to 25 degrees, left lateral flexion of 0 to 30 degrees, right lateral flexion of 0 to 25 degrees, and left and right lateral rotation of 0 to 30 degrees.  There was no additional loss of range of motion following repetitive use.  No ankylosis was noted, but the examiner did note that the spine was tender to palpation and that the left side of the spine was tight.  A sensory examination revealed no deficiencies.  No IVDS was noted.  

With regards to the functional loss stemming from the low back condition, the October 2009 VA examiner found that additional impairment was present due to pain, fatigue, weakness, lack of endurance, and incoordination.  The examiner also noted that the Veteran could not do any heavy lifting, bending or squatting, and required occasional help in completing his activities of daily living.  

The Veteran was afforded another VA examination in May 2010 for the purposes of evaluating the severity of the low back disability.  He reported constant pain and stiffness that radiated into the bilateral buttocks and hips.  Although he did not indicate that he experienced any incapacitating episodes in the past year, he did state that he rested on his days off.  Range of motion testing revealed the following: forward flexion of 0 to 60 degrees, extension of 0 to 15 degrees, left lateral flexion of 0 to 15 degrees, right lateral flexion of 0 to 30 degrees, and left and right lateral rotation of 0 to 20 degrees.  There was a loss of 20 degrees of flexion following repetitive use.   The examiner noted pain to palpation of the lower back muscles but no tenderness or muscle spasms. A sensory examination revealed no deficiencies, and no IVDS or ankylosis was noted.  With regards to the functional loss stemming from the low back condition, the examiner found that additional impairment was present due to pain, fatigue, weakness, lack of endurance, and incoordination.  

During the October 2010 hearing, the Veteran reported that he wore a back brace and alleviated his pain with physical therapy that he performed on his own.  He described his pain as constant and severe, shooting up to his neck and down to his feet.  He also stated that the back pain restricted his physical activities and made it very difficult to get a full night's rest. 

The Veteran was afforded yet another VA examination in January 2012 to evaluate the severity of the low back disability.  He reported constant pain that radiated down both of his legs.  He stated that he experienced worsening back pain about five times a year which required that he stay home and rest, but missed only one day of work due to his back pain in the past year.  Range of motion testing revealed the following: forward flexion of 0 to 65 degrees, extension of 0 to 25 degrees, left lateral flexion of 0 to 15 degrees, right lateral flexion of 0 to 25 degrees, left lateral rotation of 0 to 25 degrees, and right lateral rotation of 0 to 15 degrees.  The examiner noted no additional functional loss or limitations in range of motion following repetitive use and/or stemming from symptoms of the low back condition.   The examiner also noted pain to palpation of the lower back muscles but no tenderness or muscle spasms. A sensory examination revealed no deficiencies, but the examiner did find evidence of mild bilateral radiculopathy.  No IVDS or ankylosis was noted, but arthritis was confirmed by a former MRI.  The examiner did not find that the low back condition contributed to any functional impact on the Veteran's ability to work. 

The severity of the Veteran's low back condition was most recently evaluated by a VA examiner in August 2016.  He reported constant back pain that worsened after sitting or standing for longer than 10 minutes, with intermittent radiating pain into the bilateral lower extremities.  He stated that he experienced flare-ups following physical activity including lifting and bending as well as sitting or standing for prolonged periods.  Range of motion testing revealed the following: forward flexion of 0 to 70 degrees, extension of 0 to 20 degrees, left lateral flexion of 0 to 20 degrees, right lateral flexion of 0 to 20 degrees, and left and right lateral rotation of 0 to 20 degrees.  The examiner noted no additional functional loss or limitations in range of motion following repetitive use and/or stemming from symptoms of the low back condition.   There was pain with weight bearing but no guarding or muscle spasms.  No radiculopathy or ankylosis was noted.  IVDS was found on examination but the examiner indicated that the Veteran did not have any episodes of incapacitation requiring prescribed bed rest in the past year.  The examiner opined that the only functional impact of the low back condition on the Veteran's ability to work was restricting lifting, carrying and climbing. 

A review of the Veteran's post-service VA treatment records dating from January 2005 to August 2016 show that the Veteran has been receiving continuing treatment for the symptoms of his low back condition during this time period.  Recent outpatient records dating from February to May 2016 show treatment for bilateral lower extremity radiculopathy.  An October 2015 X-ray examination showed multilevel, multifocal degenerative changes of the lumbar spine. 

Upon consideration of the evidence before it, the Board finds that the Veteran's disability picture did not reflect symptoms which met the criteria for the assignment of a disability rating in excess of 20 percent at any point during the pendency of the appeal.  The various VA examinations revealed flexion ranging from 60 degrees up to 70 degrees and the combined range of motion for the entire thoracolumbar spine on each examination was above the 120 degrees necessary for a 30 percent rating.  IVDS was only noted during the August 2016 examination, and that examiner did not find that it resulted in any prescribed bed rest during the past year.  The Veteran has not set forth any additional evidence which tends to show that the symptoms of his low back condition warrant a rating in excess of 20 percent.  Accordingly, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent for his low back disability. 

The Board has considered evidence of functional loss and whether such evidence would warrant a disability rating in excess of 20 percent for the low back disorder.  
The Board notes that the currently assigned 20 percent rating encompasses the additional functional loss stemming from flare-ups with exacerbated symptoms of pain.  That being said, the Veteran was able to complete range of motion testing after repetitive use with no significant changes to the testing results, except during the May 2010 examination; however, the loss of 20 degrees of flexion noted on that examination only reduced the flexion to 40 degrees, which is still not sufficient to warrant a 40 percent rating.  The record does not demonstrate that the Veteran's pain, to include pain during flare-ups, caused additional functional limitation that equated to forward flexion of less than 30 degrees or rising to the level of the equivalent of favorable or unfavorable ankylosis of the spine.  Even accounting for limitations of the Veteran's limitations in movement and reports of increased pain, the Board finds the assigned ratings adequately contemplate the functional impairment resulting from the Veteran's back disorder.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board notes that the Veteran has a history of complaints of lower extremity radicular pain and numbness.  Although nearly all of the sensory examinations administered during the various VA examinations did not reveal any radiculopathy, the Veteran has consistently reported experiencing lower extremity pain and numbness.  On the January 2012 VA examination, sensation testing showed decreased sensation in the lower extremities, and the examiner noted mild bilateral lower extremity radiculopathy.  Thereafter, VA treatment records dating from February 2016 to May 2016 show that the Veteran was endorsing and seeking treatment for radicular pain in his lower extremities.  There was no formal repudiation of the diagnosis of bilateral lower extremity radiculopathy until the August 2016 VA examination, which showed no abnormalities resulting from sensation testing.  The August 2016 VA examiner specifically dismissed a diagnosis of radiculopathy or any other neurological conditions. 

Granting the Veteran the benefit of the doubt, the Board finds that separate 10 percent ratings are warranted for mild left and right lower extremity radiculopathy under Diagnostic Code 8520 for a significant portion of time during the appellate period.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  These ratings are effective from January 23, 2012, the date of the VA examination during which it was first acknowledged that the Veteran had bilateral lower extremity radiculopathy, until August 4, 2016, the date of the VA examination when the diagnosis of bilateral lower extremity radiculopathy was explicitly dismissed.  On the January 2012 VA examination, the severity of radiculopathy was considered mild only, which corresponds to a 10 percent rating.  Id.  A 20 percent rating would require a showing that the bilateral lower extremity radiculopathy is moderate in severity, and the evidence of record does not show that.  Accordingly, separate 10 percent ratings are granted for mild left and right lower extremity radiculopathy from January 23, 2012 to August 4, 2016.  As of August 4, 2016, the assigned rating should be zero percent given the total dearth of objective bilateral radiculopathy findings on and after that date.  The Board notes that this type of staged rating assignment is warranted and is not subject to the procedural requirements of 38 C.F.R. § 3.344.  See Singleton v. Shinseki, 23 Vet. App. 376 (2010) (the procedural protections regarding rating reductions are inapplicable to staged ratings assigned as part of a claim for an increased disability rating).  The Board would point out that service connection remains in effect for this disability, and the rating could be increased back to a compensable level in the future if there is competent evidence to support such an increase.

The evidence of record does not show additional neurologic disorders associated with the Veteran's low back condition that warrant a separate rating, other than for bilateral mild lower extremity radiculopathy.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

Extraschedular Consideration

The Board considered whether the Veteran's low back condition, bilateral lower extremity radiculopathy, or bilateral knee chondromalacia represent an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.") 

Here, the rating criteria for each disorder reasonably describe the Veteran's disability level and symptomatology.  Thus, his disability pictures are contemplated by the rating schedule, and the assigned schedular evaluations are adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In addition, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions.

TDIU

In its March 2014 remand, the Board found that the issue of TDIU had been raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  In coming to that conclusion, the Board specifically referenced an October 2006 VA Form 21-527 relating to a claim for special monthly pension in which the Veteran indicated that his back and right knee disabilities prevented him from working.  
Accordingly, the Board will consider the applicability of TDIU from the time of the Veteran's July 2005 claim for increased rating of his low back condition and bilateral chondromalacia.  

VA will grant TDIU when the evidence shows that a veteran is precluded by reason of a service-connected disability or disabilities from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Advancing age, any impairment caused by conditions that are not service-connected, and prior unemployability status must be disregarded when determining whether a veteran is currently unemployable.  38 C.F.R. §§ 4.16(a), 4.19. 

TDIU may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Where the percentage requirements for TDIU are not met, a total disability rating may nevertheless be assigned on an extraschedular basis when the veteran is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to a TDIU on an extraschedular basis to the Director of Compensation and Pension Service.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

During the period from September 22, 2004 to October 19, 2010, the Veteran was service connected for his low back condition, with a 20 percent rating, as well as his bilateral knee chondromalacia, with a separate 10 percent rating assigned for each knee.  The total combined disability rating of these disabilities during this period was 40 percent.  Thereafter, from October 19, 2010, the Veteran was also granted service connection for a sleep disorder associated with his bilateral knee chondromalacia, with a 30 percent disability rating.  This raised the total combined disability rating of all the Veteran's service-connected disabilities from October 19, 2010 to 60%.  Thus, the Veteran has not met the criteria for schedular consideration for TDIU under 38 C.F.R. § 4.16(a) at any time during the pendency of the appeal.  That being said, the Veteran may still be entitled to referral for consideration of an extraschedular grant of TDIU, however, if the evidence shows that he is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  

After reviewing the record, the Board finds that the preponderance of the evidence is against a determination that the Veteran was precluded from securing substantially gainful work by virtue of his service-connected disabilities. On the Veteran's formal application for TDIU, submitted on VA Form 21-8940 in January 2015, he indicated that he had been working as a technician from August 2008 to October 2014, which is when he last worked.  He marked that he left his job due to his disability, but also acknowledged that he had not tried to obtain new employment since leaving his former job.  Prior to his working as a technician, post-service VA treatment records shows that he stopped working as an optician in November 2005.  During the October 2010 hearing, the Veteran stated that he was let go from his job as an optician when he requested significant leave time in order to pursue treatment for his back and knee conditions; however, treatment records do not show that he was specifically required to take leave during this time period. 

A review of the Veteran's various VA examinations during the pendency of the appeal show that the examiner's consistently found that the Veteran was able to manage most of his activities of daily living despite his symptoms of pain and incoordination.  The January 2008 VA examiner found that the Veteran was able to complete all of his activities of daily living without difficulty, while the November 2009 VA examiner did not comment on this directly, stating only that the Veteran was working full time where he was required to be on his feet for 12 hour shifts.  The May 2010 VA examiner commented that the Veteran could not stand for a prolonged period of time and that walking caused pain, but also noted that the Veteran was on his feet all day at work.  

The January 2012 VA examiner, who was specifically asked to opine as to the functional impact of the Veteran's disabilities on his ability to work, stated that the Veteran had a desk job and was able to perform all functions necessary in his present position.  That examiner also explicitly opined that the Veteran's bilateral knee chondromalacia had no functional impact on the Veteran's ability to work. As for the Veteran's sleep disorder, the August 2011 VA examiner found that the Veteran did have to take a few days off due to his lack of sleep and had some irritability and anger with coworkers; however, the examiner opined that the sleep disorder did not result in reduced reliability and productivity, nor did it result in any deficiencies at work in general.  Finally, on the August 2016 VA examination, the examiner noted that the Veteran stopped working in 2014, and opined that the Veteran's bilateral knee chondromalacia prevented him from lifting or squatting while the low back condition prevented him from lifting, carrying or climbing.  

A review of post-service treatment records, especially those dating after the Veteran stopped working in October 2014, show that the Veteran has consistently reported that he left his employment due to the symptoms of his various service-connected disabilities.   In a January 2016 outpatient record, he reported that his quit his work when he realized that his job was negatively impacting his low back disability.  Thereafter, in April 2016, he reported that he was laid off in October 2014 due to his back condition.  The Board also notes that the Veteran reported in April 2015 that he had an associate's degree with two years of post-secondary education. 

The Board finds that the preponderance of the evidence is against referring the Veteran's TDIU claim for extraschedular consideration.  For the period from November 2005 to August 2008, after the Veteran was reportedly laid off for missing too much work due to his treatment for his service-connected disabilities and apparently did not work, there is no evidence that suggests that the Veteran actually was prevented from working due to his service-connected disabilities.  He asserted during the October 2010 hearing that he was laid off after he missed too much work while seeking treatment, but the corresponding VA treatment records from this time period do not show that his symptoms were so severe that they precluded him from working. The Board also notes that the Veteran was able to secure employment for over six years subsequent to his being laid off in November 2005 doing work which reportedly required that the Veteran stand for prolonged periods of time.  Under these circumstances, the Board does not find that the Veteran's service-connected disabilities prevented him from securing employment during the period from November 2005 to August 2008. 

As for the period from August 2008, although the Veteran reported that the symptoms of his service-connected disabilities forced him to leave his job in October 2014, the evidence does not support this assertion.  The Veteran was working in a sedentary position that did not require the type of regular physical activity that the various VA examiners have recognized to be restricted by his service-connected disabilities.  Furthermore, the Veteran has not provided VA with sufficient evidence to support his assertion that he was laid off specifically because of his service-connected disabilities.  He has at certain points stated that he retired of his own volition, and other points reported that he was laid off for his inability to perform his job duties as due to the symptoms of his disabilities.  In summation, the Board acknowledges that the Veteran has significant physical impairments stemming from his various service-connected disabilities as reflected by the combined 60 percent disability rating, but concludes that the overall impact of the symptoms of those disabilities is not such that it would preclude him from the kind of sedentary work that he was able to do up to his ceasing employment in October 2014.  Accordingly, the Board finds that referral of the Veteran's TDIU claim for extraschedular consideration is not warranted. 


ORDER

A disability rating in excess of 10 percent for right knee chondromalacia is denied. 

A disability rating in excess of 10 percent for left knee chondromalacia is denied.

A disability rating in excess of 20 percent for degenerative arthritis of the lumbar spine with facet arthropathy and spinal stenosis suspected is denied.  

For the period from January 23, 2012 to August 4, 2016, a separate 10 percent rating, and no higher, for mild right lower extremity radiculopathy is granted, with a zero percent evaluation assigned of August 4, 2016, subject to the controlling regulations governing monetary awards. 

For the period from January 23, 2012 to August 4, 2016, a separate 10 percent rating, and no higher, for mild left lower extremity radiculopathy is granted, with a zero percent evaluation assigned of August 4, 2016, subject to the controlling regulations governing monetary awards. 

TDIU is denied. 


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


